UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-21049
                           Summary Calendar

                              GENE E HOWLAND,

                                                      Plaintiff-Appellant,

                                  VERSUS

    FEDERAL BUREAU OF INVESTIGATION; DEPARTMENT OF JUSTICE;
                    UNITED STATES OF AMERICA,

                                                      Defendants-Appellees.


           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-96-CV-4507)

                           November 8, 1999

Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges:

PER CURIAM:1

     Gene E. Howland, Texas Prisoner #763638, appeals the district

court’s order to dismiss as moot his complaint brought under the

Freedom of Information Act (FOIA) and Privacy Act.           See 5 U.S.C. §§

552 & 552a.
     On   appeal,   Howland    argues   that    the    FBI   is   withholding

information to which he is entitled under the FOIA.               The district

court correctly concluded that the FBI did not improperly withhold

agency records.      See Kissinger v Reporters Committee for the

Freedom of the Press, 445 U.S. 136, 150 (1980); Goldgar v. Office


     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of Administration, Executive Office of the President, 26 F.3d 32,

34 (5th Cir. 1994).   Accordingly, the district court’s judgment is

affirmed.   See Calhoun v. Lyng, 864 F.2d 34, 36 (5th Cir. 1988)

(dismissal of FOIA complaint is reviewed for clear error).

     AFFIRMED.




                                 2